Citation Nr: 0947973	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-23 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Athlete's foot.

3.  Entitlement to service connection for acid reflux 
disease.

4.  Entitlement to service connection for herpes.

5.  Entitlement to service connection for dental problems.


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter and Nephew




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1952 until June 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran appears to have raised several claims during the 
course of the appeal.  For example, the Veteran in the July 
2007 Notice of Disagreement indicated the RO failed to 
discuss the spinal tap and residuals of the spinal tap he had 
during service. This appears to be a claim to reopen service 
connection for a lumbar spine disability.  This claim has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.  

Additionally, during the September 2009 Board hearing the 
Veteran raised a claim for an apportionment of his pension 
benefits.  Specifically, he seeks to have an apportionment 
provided directly to his caregiver.  This claim has not been 
adjudicated and is REFERRED for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hypertension existed prior to active 
service.

2.  The evidence demonstrates that the Veteran's hypertension 
did not increase in severity during service and was not 
likely aggravated by active service.

3.  The evidence does not demonstrate that any currently 
diagnosed Athlete's foot is related to the Veteran's active 
service.

4.  The evidence does not demonstrate that any currently 
diagnosed acid reflux disease is related to the Veteran's 
active service.

5.  The evidence does not demonstrate that any currently 
diagnosed herpes is related to the Veteran's active service.

6.  The Veteran's in-service dental treatment was due to 
causes other than a combat wound or trauma; he did not apply 
for dental benefits for tooth loss within one year of service 
discharge.

7.  The Veteran does not have a compensable service-connected 
dental disability, nor is there evidence that the Veteran's 
tooth loss aggravates a service-connected disability; he was 
not a prisoner of war and is not in receipt of benefits under 
38 U.S.C.A. Chapters 17 or 31.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

2.  The criteria for a grant of service connection for 
Athlete's foot have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The criteria for a grant of service connection for acid 
reflux disease have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

4.  The criteria for a grant of service connection for herpes 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  Service connection for a dental disorder for purposes of 
receiving compensation and/or VA outpatient dental treatment, 
is not warranted. 38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2006 and June 2006 that 
fully addressed all notice elements.  Specifically, the June 
2006 letter advised the Veteran of the information required 
to substantiate the claim and informed him of the evidence VA 
would assist in obtaining and the evidence the Veteran should 
seek to obtain.  The March 2006 letter included information 
concerning how VA determines disability ratings and effective 
dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records and statements in support of his claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) evidence of a current 
disability, (2) evidence of an inservice incurrence or 
aggravation of an injury or disease, and (3) evidence of a 
nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). In certain cases, 
competent lay evidence may demonstrate the presence of any of 
these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).

Hypertension

The Veteran seeks service connection for hypertension.  As an 
initial matter, during the September 2009 Board hearing the 
Veteran indicated he had a preexisting hypertension condition 
and explained he was seeking benefits on a theory of 
aggravation.  A Veteran is presumed in sound condition except 
for defects noted when examined and accepted for service.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, a pre-induction examination performed in 
December 1951 described the Veteran's vascular system as 
normal and listed a blood pressure of 125/90.  Hypertension 
means persistently high arterial blood pressure, and by some 
authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  Additionally a May 1952 letter from 
a private physician indicated he treated the Veteran in June 
1946 for chest pains and had a blood pressure of 140/100.  
The physician also noted blood pressure of 130/90 in March 
1950.  Additionally, regulations indicate that for VA 
purposes, hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  

Although hypertension was not officially diagnosed at that 
time, as the Veteran's diastolic pressure of 90 at the time 
of entrance meets the VA definition of hypertension and a 
private physician cited elevated blood pressure levels prior 
to service, the Board affords the Veteran all reasonable 
doubt and finds that the condition was noted upon entry and 
existed prior to active duty service.  Therefore, because the 
condition pre-existed the Veteran's military service, the 
issue becomes whether the disease or injury was aggravated 
during service. Wagner v. Principi, 370 F.3d 1089, (Fed. Cir. 
2004).

When 38 U.S.C.A. § 1153 applies, the burden falls on the 
Veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The 
presumption of aggravation may be rebutted by the government 
upon a showing by clear and unmistakable evidence that there 
was no increase in severity or by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The burden to show no aggravation of a pre- 
existing disease or disorder during service is an onerous one 
that lies with the government. See Cotant v. Principi, 17 
Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  If this burden is met, then the Veteran is 
not entitled to service-connected benefits.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  In addition, the usual effects of 
medical and surgical treatment in service, provided to 
ameliorate a pre-existing condition, will not be considered 
service connected unless the disorder is otherwise aggravated 
by service. 38 C.F.R. § 3.306(b)(1).

The records fail to reflect that the condition increased in 
severity during service.  There was no indication the Veteran 
complained of symptoms related to high blood pressure or was 
otherwise treated for the condition.  Furthermore, the June 
1954 examination performed in connection with the Veteran's 
separation from service described the heart and vascular 
systems as normal and noted a blood pressure of 122/74.  This 
seems to suggest an improvement in blood pressure.  

The first post-service record of file is a February 1971 VA 
examination.  The examiner noted blood pressures of 140/94 
sitting, 140/90 recumbent, 144/96 sitting after exercise and 
140/94 minimum after exercise.  The examiner concluded by 
indication hypertension, not found.  While the February 1971 
record clearly notes an increase in severity, particularly in 
the systolic pressure reading, the Board notes that this 
record was dated nearly 17 years after the Veteran's 
discharge from service. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 200) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  While the Maxson case applies to direct 
service connection, it suggests that the passage of years 
between discharge and a showing of aggravation could also be 
evidence against a claim of aggravation by active service.  
In other words, to the extent the February 1971 report shows 
an increase in severity, given the lapse in time since 
service, it does not automatically indicate that the severity 
occurred during service.

Similarly, a July 1982 private record noted elevated blood 
pressure readings of 130/100 right and 138/100 left and 
further noted that a prescription for hydrochlorothiazide, a 
hypertension medication, be refilled.  As with the February 
1971 VA examination, while the July 1982 private record 
demonstrated an increase in the severity of the Veteran's 
hypertension requiring medication this record also occurred 
nearly 28 years after the Veteran's separation from service.  
As such, this record alone is not indicative of aggravation 
during service.

Essentially, given the medical evidence above, the Board 
finds that there is no competent evidence of record showing 
that the underlying disability underwent a permanent increase 
in disability during service.   

The Board has considered the Veteran's statements in support 
of his claim that his hypertension was aggravated by his 
period of active service.  While the Veteran may posit that 
his hypertension has increased in severity, he is not shown 
to have the requisite competence to render such an opinion - 
especially one involving the evaluation of numeric test data 
resulting from clinical testing and applied to VA's 
regulations. See Cromley v. Brown, 7 Vet. App. 376 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Specifically, 
such a diagnoses requires more than personal knowledge and 
involves the evaluation of numeric test data resulting from 
clinical testing. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Board also considered the Veteran's claim of continuity 
of the hypertension since his separation from service.  The 
Board does not doubt the continuity of the hypertension.  
However, in a claim for service connection where there is a 
pre-existing disability, the question is whether there was 
aggravation, not merely whether the condition continued since 
service.  As described above, while the hypertension 
continued after service, there is simply no indication that 
the Veteran's service caused the condition to increase in 
severity.  

Therefore, the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Athlete's Foot

The Veteran seeks service connection for Athlete's foot.  The 
most recent May 2007 VA examination concluded with the 
assessment of tinea pedis, asymptomatic at the present time 
due to treatment.  However, VA records in 1997 noted a 
diagnosis of tinea pedis and an August 2004 VA outpatient 
treatment record concluded with the diagnosis of dermatitis.  
In this regard, the Court recently held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative. McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

Service treatment records fail to reflect any complaints, 
treatment or diagnosis of athlete's foot or any skin 
condition of the feet.  In fact, the June 1954 examination 
performed in connection with the Veteran's separation from 
service described the feet as normal and noted no defects or 
deformities.  

The Veteran, however, does not contend he was diagnosed with 
the condition during service. Rather, he argues that he was 
not allowed to wash with water and only could clean himself 
with a dry rag.  The Veteran is competent to describe his 
pattern of hygiene during service.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Furthermore, this statement concerning 
using a dry rag is credible as there is no evidence to the 
contrary and no indication the Veteran is mistaken.  See 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).

The final element is competent evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In the present case, the evidence does not establish a link 
between the current ahtlete's foot and the use of a dry rag 
in service.  None of the competent medical evidence provides 
an opinion as to the etiology of any current Athlete's foot.  
The only medical record that even referred to the etiology of 
the condition was a June 1997 VA dermatology consultation 
concluded that the Veteran had a rash of unclear etiology 
which was responsive to prednisone and a dermatophyte 
infection on feet and groin.  

While the Veteran believes his Athlete's foot condition is 
related to cleaning himself only with a dry rag in service, 
such an opinion is beyond the Veteran's realm of personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
Veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder. 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore the only 
competent evidence of an etiology is the June 1997 
consultation which indicated the etiology was unclear.

The Board carefully considered the Veteran's contention that 
he had continuous symptoms of Athlete's foot since service.  
Specifically, during the September 2009 Board hearing the 
Veteran indicated he had Athlete's foot bilaterally that 
comes and goes since service.  Although the Veteran is 
competent to describe the presence of a rash such as 
Athlete's foot, his description of continuous symptomatology 
contradicts other evidence of record.  The Veteran's 
contentions therefore lack credibility and are not 
persuasive.  For example, VA examination in February 1971 
described the skin as without dermatitis or unusual marks.  
Significantly, the Veteran did not complain of or report any 
history of Athlete's foot.  Similarly, an October 1988 VA 
examination noted no complaint of a fungus or rash of the 
feet.  Examination at that time indicated there was 
thickening of the plantar surfaces of the bilateral feet and 
some calluses, but they did not contribute to the complaint 
of swelling.  There was no major defect with the toenails.  
No diagnosis of the feet was provided.  VA examinations dated 
in August 1991 and July 1993 also noted no complaints or 
included any findings indicative of a skin condition 
affecting the feet.  Because these records were generated 
with a view towards ascertaining the appellant's then-state 
of physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

Thus, the first diagnosis of any condition of the feet is an 
October 1995 private record that noted fungal dermatitis 
involving the toenail of the right foot.  This record is 
dated nearly 41 years after the Veteran's separation from 
service.

Considering the evidence specifically finding no condition of 
the feet along with the lapse of over 40 years between the 
Veteran's separation from service and the beginning of 
treatment, to find the Veteran has a bilateral Athlete's foot 
condition that is related to service would require 
speculation.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  Accordingly, as the preponderance of the evidence is 
against the Veteran's claim and service connection will be 
denied.

Acid Reflux

The Veteran seeks service connection for acid reflex disease.  
As an initial matter, the Veteran and medical evidence of 
record raised a question of whether the Veteran had a pre-
existing stomach condition. Specifically, during the 
September 2009 Board hearing the Veteran testified he had 
stomach problems as early as age five and indicated it was 
diagnosed as an ulcerated stomach.  Additionally, the May 
2007 VA examiner noted the Veteran reported having symptoms 
of acid reflux prior to his entrance into service.  A Veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service. According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1). 

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3-2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the pre-induction examination performed in 
December 1951 described the mouth and throat and the abdomen 
and viscera as normal.  No defect or diagnosis was listed.  
As no stomach disability was noted on the examination, the 
Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence). It is an "onerous" evidentiary standard, requiring 
that the no-aggravation result be "undebatable". Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 
261; id. at 263 (Nebeker, C.J., concurring in part and 
dissenting in part). Concerning clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service, the second step necessary to rebut the presumption 
of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the Veteran's entry into service which 
reflects a diagnosis of acid reflux disease or any other 
stomach condition.  Significantly a May 1952 letter of a 
private physician documented his treatment of the Veteran 
from 1946 until 1950.  Although he described complaints of 
chest pain, there was no diagnosis of a stomach condition.  
Aside from this record, there is no other competent medical 
evidence of record to elucidate the nature of the injury; any 
residuals; the course of treatment, or any other factors that 
may enable the Board to gauge any relevant information as to 
the pre-existence of any stomach condition.  Thus, the only 
medical record which refers to an injury prior to service was 
based entirely upon the Veteran's history.  The Court has 
held that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995). As such, the 
Veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the May 2007 VA examination concluded with a 
diagnosis of gastroesophageal reflux disease (GERD).  As 
such, he has a current disability and the remaining question 
is whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnosis of acid reflex disease.  Nor is there 
any documentation of any other stomach disability during 
service.  In fact, the June 1954 examination performed in 
connection with the Veteran's separation from service 
described the mouth, throat and abdomen as normal.  No 
defects or deformities were noted.

The remaining element is competent evidence of a nexus.  In 
this regard, the competent medical evidence of record does 
not include any opinion as to the etiology of the condition.  

During the September 2009 Board hearing, however, the Veteran 
testified that he had an ulcerated stomach prior to service, 
had stomach problems during service and testified that the 
condition had continued since that time.  Based upon this 
testimony, the Board considered whether service connection 
was warranted on a theory of continuity of symptomatology.  
While the Veteran is competent to describe his symptoms of 
stomach problems and describe the continuity in symptoms 
since service, the Veteran's report of a continued disability 
since 1954 is not credible.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As an initial 
matter, the first record which noted reflux was dated in 
February 1971, nearly 17 years after the Veteran's separation 
from service.  Significantly, the February 1971 VA 
examination indicated the gastrointestinal series found an 
impaired esophageal motility and positive reflux form the 
stomach to the esophagus; however no diagnosis of acid reflux 
was rended at this time.  

Furthermore, over the years the Veteran has been thoroughly 
examined for the presence of disabilities and some of these 
examinations clearly indicate that no acid reflux disability 
was present.  For example, a November 1965 upper 
gastrointestinal series concluded that there was no evidence 
of esophageal defect.  The conclusion was evidence of a 
posterior wall cap ulcer of moderate size with very little 
associated cap deformity.  The remainder of the upper 
gastrointestinal study was not remarkable.  An August 1977 
record of a private physician indicated the Veteran was 
treated for a wall cap ulcer; however, the physician did not 
mention any associated acid reflux problem.  Similarly, VA 
records in October 1983 and October 1988 reflected complaints 
of symptoms, such as chest pain, after eating; however after 
considering the history and examining the Veteran, no 
diagnosis of acid reflux was noted.  Additionally, an August 
1991 VA examination noted a history of peptic ulcer and 
indicated there was no active disease at that time.  The 
Veteran denied taking medication and no other disability was 
noted.  In this case, the Board attaches greater probative 
weight to the clinical findings of the VA examiners and 
private physicians which found no reflux, than to the 
statements provided by the Veteran as to continuity of 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Herpes

The Veteran seeks service connection for herpes.  The most 
recent May 2007 VA examination concluded with a diagnosis of 
herpes, not active at the present time. Other VA outpatient 
treatment records noted a diagnosis of herpes.  For example, 
an August 2004 VA outpatient treatment record noted a history 
of genital herpes simplex virus (7 years history) and 
concluded with the assessment of genital herpes simplex 
virus.  Accordingly the Veteran has a current disability.  
The remaining question is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnosis of herpes.  Significantly, 
the June 1954 separation examination concluded by describing 
the genitourinary system as normal.  No defects or diagnoses 
were noted.  

The remaining element is competent evidence of a nexus 
linking the current herpes to an event or incident of 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the competent medical evidence provides an opinion as to the 
etiology of the herpes.  

In the present case, however, the Veteran has also alleged a 
theory of continuity of symptomatology.  Specifically, the 
Veteran testified in September 2009 that he started getting 
herpes after he entered service.  As noted above, the 
elements of service connection can also be met through 
competent lay evidence.  Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has the knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person. 38 C.F.R. § 3.159(a)(2).

While the Veteran is competent to report a rash or change in 
his skin, he would not be competent to opine as to the 
clinical diagnosis of the rash.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  More 
significantly, the Veteran's testimony concerning a 
continuous rash since service is not credible.  Specifically, 
other competent evidence of record contradicts the Veteran's 
report of continuous symptoms.  Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, 
and the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony).  
For example, a VA examination in February 1971 described the 
skin as without dermatitis or unusual marks.  There was no 
complaint of herpes at that time. Examination of the 
genitourinary system was normal. Similarly, an August 1991 VA 
examination noted no complaint of herpes and described the 
genitourinary system and the external genitalia as normal.  
The July 1993 examination for aid and attendance purposes 
also failed to reflect any complaint of herpes.

In fact, the first notation of any condition was an October 
1995 private record that noted fungal dermatitis involving 
groin; however, herpes was not diagnosed.  The first 
diagnosis of herpes was not dated until March 2003, nearly 49 
years after the Veteran's separation from service.  In other 
words, the time that elapsed between service and the 
beginning of treatment fail to show a continuity of 
symptomatology upon which to support a grant of service 
connection.

Given the evidence above, to find herpes is related to 
service would require speculation.  The law has recognized in 
this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore, the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dental Problems

The Veteran seeks service connection for dental problems and 
specifically seeks service connection for deterioration of 
the bone structure.  During the September 2009 Board hearing, 
the Veteran explained that he sought service connection for 
missing teeth.  He explained he was seen in service for a 
tooth ache and the dentist planned to extract a tooth but did 
not extract it.  The dentist had indicated he had no 
Novocaine; however, the Veteran explained he thought the 
dentist did not want to work in his mouth because of the 
congenital lobes.  

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation. 38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Additionally, to establish entitlement to service connection 
for a tooth, the Veteran must have sustained a combat wound 
or other in-service trauma. See 38 U.S.C.A. § 1712(c) (West 
2002); 38 C.F.R. § 3.381(b).  The significance of finding a 
dental condition is due to in-service trauma is that a 
Veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment. 38 C.F.R. § 17.161(b), 
(c).  Mere dental treatment or cracking a tooth while eating 
is not sufficient to establish eligibility for treatment.  
Similarly, broken bridgework due to injury is not dental 
trauma because it must be the injury of a natural tooth.  
Further, for the purposes of determining whether a Veteran 
has treatment eligibility, the term "service trauma" does not 
include the intended effects of treatment provided during the 
Veteran's military service. VAOPGCPREC 5-97 (1997), 63 Fed. 
Reg. 15,556 (1997).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  

Service dental records show that the Veteran entered service 
with one missing tooth, tooth number 14 on the left, in 
December 1951.  He was first evaluated and treated in 
September 1952 and was noted to have several restorable 
carious teeth (Nos. 4, 5, 6, 14, 15,16 on right and 4, 5, 6, 
7, 8, 15, 16 on the left), two nonrestorable carious teeth 
(Nos. 7 and 8 right) and one missing natural tooth (No. 14 
left).  The Veteran underwent a tooth extraction to remove 
teeth 7 and 8 on the right in September 1952 and another 
extraction to remove tooth 8 on the left in October 1952.  
The Veteran was treated for pulpitis in May 1953 and was seen 
for cavities in July 1953.  Upon separation the Veteran was 
noted to have 9 missing teeth, teeth 4, 5, 6, 8 and 16 on the 
right, teeth 5, 6, 8, and 14 on the left.  None of the 
service records suggest any dental trauma to teeth.  The 
overall evidence does not suggest that the Veteran's in-
service dental treatment was associated with trauma.  

Additionally, post service records fail to reflect 
significant dental treatment.  While the Veteran reports 
deterioration of the bone, he has not provided any medical 
evidence indicative of this.  Even assuming the Veteran had 
deterioration of the bone, there is simply no evidence that 
any bone loss is a result of trauma or disease but not the 
result of periodontal disease.  Similarly, although the 
evidence of record shows that the Veteran has missing teeth, 
there is no evidence of irreplaceable missing teeth.  As 
noted above, replaceable missing teeth may be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment. See 38 C.F.R. § 
3.381.

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of service-connected VA 
disability compensation for the Veteran's current dental 
condition.  He is not eligible for VA compensation as his 
current dental condition does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. § 
4.150 (outlined above).

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes only.  To be eligible 
for outpatient dental treatment, at VA expense, a Veteran 
must satisfy one of the eligibility categories listed in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The eligibility 
categories include Veterans having a compensable service-
connected dental condition (Class I eligibility); Veterans 
having a noncompensable service-connected dental condition, 
provided that they apply for treatment within a specified 
period after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were prisoners of war 
(Classes II(b) and (c)); those whose dental condition is 
aggravating an associated service-connected disability (Class 
III-"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran does not meet the requirements for eligibility 
for outpatient treatment based on any of the classes.  The 
Veteran has not reported, nor does the record show a dental 
disability that could be compensable. See 38 C.F.R. § 4.150 
(2008).  Therefore, he would not be eligible for Class I 
dental treatment.

Significantly, one-time dental treatment (Class II) is 
available for Veterans, but 38 C.F.R. § 3.181 limits the 
outpatient dental treatment to treatable or replaceable 
missing teeth in some instances. See 38 C.F.R. § 17.161(b).  
In the Veteran's case, he was separated from service in 1954; 
therefore, he is eligible for treatment only with a timely 
filed application.  Such application must have been submitted 
within one year of his separation from service.  The Veteran 
did not apply for dental benefits within one year of service 
discharge; thus he is ineligible for Class II dental 
treatment for tooth loss.   The Board acknowledges that the 
Veteran was not notified of this restriction by the 
appropriate service department at the time of his separation; 
however, such notification is not required for service 
personnel who were discharged prior to 1982.  See Woodson v. 
Brown, 8 Vet. App. 352 (1994).

Since he does not have, as mentioned above, a noncompensable 
service-connected dental disorder resulting from service 
trauma or combat wounds, the Veteran is ineligible for Class 
II(a) dental care.  He was not a prisoner of war, and is 
therefore ineligible for Class II(b) or II(c) dental care.  

The Veteran had a prior application for dental benefits dated 
in August 1977; however, this claim does not render him 
eligible for Class II(R) (Retroactive) treatment.  
Specifically, the records do not reflect the Veteran received 
dental treatment for noncompensable dental conditions and was 
denied replacement of missing teeth lost during service.  The 
record also does not indicate the application for retroactive 
benefits was made within one year of April 5, 1983 and 
further, the VA records do not reflect prior denial of the 
claim.  

The evidence does not show that the Veteran has a dental 
condition that aggravates a service-connected disability; nor 
does he have a service-connected disability rated as 100 
percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, he is not eligible 
for Class IV dental treatment.

He is not participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. Chapter 17.  
Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment for tooth loss.

Under these circumstances, the Board must conclude that the 
Veteran, whose service is greatly appreciated and admired, 
has not presented a legally sufficient claim for the VA 
benefit sought, and that the claim must be denied on that 
basis. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In this case, the criteria for service connection for 
treatment benefits have not been met because the Veteran does 
not meet any of the foregoing conditions.  As described 
above, the Veteran's dental condition is not service 
connected and is not the result of in-service trauma. 
VAOPGCPREC 5-97 (January 22, 1997) (dental extractions during 
service is not tantamount to dental trauma, because trauma of 
teeth, even extractions, in and of itself, does not 
constitute dental trauma).  Additionally, the Veteran does 
not meet the criteria for the other classes.  Consequently, 
service connection, for either monetary or treatment 
benefits, is not warranted.











	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.

Service connection for athlete's foot is denied.

Service connection for acid reflex disease is denied.

Service connection for herpes is denied.

Service connection for purposes of receiving compensation 
and/or VA outpatient dental treatment for a dental problem, 
including deterioration of bone structure, is denied.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


